DETAILED ACTION
This Office Action, based on application 15/883,273 filed 30 January 2018, is filed in response to applicant’s amendment and remarks filed 23 June 2022.  Claims 2-8 and 10-21 are currently pending and have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s remarks, submitted 23 June 2022 in response to the Office Action mailed 23 March 2022, have been fully considered below.
Request for Interview
Applicant’s request for interview is noted.  The Office will grant applicant’s interview subsequent to review of the instant Office Action to provide any clarity any outstanding grounds of rejection in the interest of compact prosecution.
Claim Rejections under 35 U.S.C. § 112
	The Office withdraws the previously issued rejection in view of applicant’s amendment and remarks.
Claim Rejections under 35 U.S.C. § 102/103
The applicant traverses the prior art rejection alleging cited prior art fails to teach each and every element of independent Claims 2 and 11 as amended.  Specifically, the applicant alleges BENNET does not teach “a controller configured to generate commands to implement a distributed virtual cache, much less the elements as recited above in claims 2 and 11 as amended”.  In response to applicant’s arguments concerning a distributed virtual cache, the prior art rejection to the claims have been fully considered and are persuasive.  While the Office maintains BENNETT discloses a non-volatile memory device comprising registers and non-volatile memory, the Office concedes BENNETT does not explicitly disclose coupling multiple instances of the non-volatile memory to a single controller implementing a ‘distributed virtual cache’ as claimed.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of BENNETT and MIZUNO.  The applicant further traverses Claims 3-8, 10, and 13-21 for reasons presented in conjunction with the traversal to Claims 2 and 11.  The Office further presents new grounds of rejection at least in view of BENNETT and MIZUNO to the additional claims.

Claim Objections
The following claims are objected to due to informalities:
Claim 2: Lack of clear antecedent basis of the term “the read request” (e.g. Lines 14-15, 17, 24, 29-30, and 38).  Antecedent basis for the term may be provided by “receive, a request to read second data from the first array” or “receive a read request to read fourth data from the second array”.
Claim 3: Lack of clear antecedent basis of the term “the read request”.  See analogous objection to Claim 2.
Claim 6: Lack of antecedent basis of the term “the array” (Line 3).
Claim 10: Lack of clear antecedent basis of the term “the non-volatile memory”.
Claim 11: Lack of clear antecedent basis of the term “the read request”.  See analogous objection to Claim 2.
Claim 12: Lack of antecedent basis of the term “the array”.
Claim 13: Lack of clear antecedent basis of the terms “the non-volatile memory device” (Line 4), “the array” (e.g. Line 14), and “the read request” (e.g. Lines 14 and Lines 29-30).
Claim 14: Lack of antecedent basis of the term “the array”
Claim 16: Lack of antecedent basis of the term “the array” (Line 4).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2-4, 7, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over BENNETT (US PGPub 2011/0055453) in view of MIZUNO et al (US PGPub 2003/0101317).

With respect to Claim 2, BENNETT discloses a memory apparatus, comprising: 
a first non-volatile memory device (Fig 2, flash memory module 200) comprising: 
a first array of non-volatile memory cells (Fig 2, flash memory logical units 201 and 202 comprise memory cell cells 212, 222; ¶[0026] – “control circuit 211 response to commands to read, erase, or program memory cells of memory array 212”); 
a first register comprising volatile memory (Fig 3, internal data register 311; ¶[0031]); and 
a second register comprising volatile memory (Fig 3, supplemental data register 313; ¶[0031]);
a second non-volatile memory device (Fig 2, flash memory module 200) comprising: 
a second array of non-volatile memory cells configured to store data (Fig 2, flash memory logical units 201 and 202 comprise memory cell cells 212, 222; ¶[0026] – “control circuit 211 response to commands to read, erase, or program memory cells of memory array 212”); 
a third register comprising volatile memory (Fig 3, internal data register 311; ¶[0031]); and 
a fourth register comprising volatile memory (Fig 3, supplemental data register 313; ¶[0031]);
a controller (Fig 2, external command source 204), wherein the controller is configured to generate commands to cause the first non-volatile memory device to: 
load, to the first register, first data to be programmed to the first array (¶[0047] – an in-process command, which may include a program operation, may be using internal register 311; Abstract – a set of internal registers may be used for performing a current command including a program command); 
receive a read request to read second data from the first array (Fig 5, Receive Command 501 => Command Type? 502 => Read; ¶[0047])¸ wherein the read request is received from a host while the first data comprises less than a full page of data (¶[0047] – the read command may be received before or after an in-process programming command performs the verify phase; since programming data includes some amount of data, the data would ‘comprise{s} less than a full page of data’ since the limitation does not further limit the quantity of data to any particular size e.g. first data may be a full page of data while comprising less than a full page of data since ‘comprising’ is an inclusive term and does not exclude additional elements – MPEP 2111.03(I)), while the first data is in the first register (¶[0047] – the in-process command may be in the internal register 311), and before the first data is programmed to the first array (¶[0048] – the in-process command may be interrupted at any time while the command is being processed); 
translate the received read request into a command to move the first data from the first register to the second register (Fig 5, Interrupt In-Process Command? 532 => Pause In-Process Command 535 => Backup In-Process Data to Backup Data Register 536 are performed in response to a received Read command; ¶[0048] – data and address information for the in-process command are backed up to the supplemental data register; the decision to interrupt the in-process command and subsequently move the in-process data to the supplemental register is analogous to applicant’s ‘translate’ command provided how the applicant defines the term; see EXAMINER’S NOTE below);
execute the command to move the first data from the first register to the second register prior to reading the second data from the array (Fig 5, Backup In-Process Data to Backup Data Register 536 => Provide Read Address to Internal Address Register 534 => Initiate Read 538; ¶[0048]);
load the second data into the first register while the first data is in the second register (¶[0048-0049] – the read command is then initiated and completed by reading the contents of the memory cells addressed by the read address into the internal data register 311A); 
provide the second data to the host (Fig 5, Provide Read Data to External Data Register 539; ¶[0049] – data associated with the read may be read on the communication bus 203; ¶[0023]); and 
responsive to determining that the read request is complete, generate a command to move the first data from the second register back to the first register (Fig 5, Provide Read Data to External Data Register 539 {analogous to ‘read request is complete’} => Move Backed-Up Data to Internal Data Register 540 {analogous to ‘move first data from the second register back to the first register’}; ¶[0049-0050]); and
wherein the controller (Fig 2, external command source 204) is configured to generate commands to cause the second non-volatile memory to:
load, to the third register, third data to be programmed to the second array (¶[0047] – an in-process command, which may include a program operation, may be using internal register 311; Abstract – a set of internal registers may be used for performing a current command including a program command); 
receive a read request to read fourth data from the second array (Fig 5, Receive Command 501 => Command Type? 502 => Read; ¶[0047])¸ wherein the read request is received from the host while the third data comprises less than a full page of data (¶[0047] – the read command may be received before or after an in-process programming command performs the verify phase; since programming data includes some amount of data, the data would ‘comprise{s} less than a full page of data’ since the limitation does not further limit the quantity of data to any particular size e.g. first data may be a full page of data while comprising less than a full page of data since ‘comprising’ is an inclusive term and does not exclude additional elements – MPEP 2111.03(I)), while the third data is in the third register (¶[0047] – the in-process command may be in the internal register 311), and before the third data is programmed to the second array (¶[0048] – the in-process command may be interrupted at any time while the command is being processed); 
generate a command to move the third data from the third register to the fourth register prior to reading the fourth data from the second array (Fig 5, Interrupt In-Process Command? 532 => Pause In-Process Command 535 => Backup In-Process Data to Backup Data Register 536 are performed in response to a received Read command; ¶[0048] – data and address information for the in-process command are backed up to the supplemental data register; the decision to interrupt the in-process command and subsequently move the in-process data to the supplemental register is analogous to applicant’s ‘translate’ command provided how the applicant defines the term; see EXAMINER’S NOTE below) (Fig 5, Backup In-Process Data to Backup Data Register 536 => Provide Read Address to Internal Address Register 534 => Initiate Read 538; ¶[0048]);
load the fourth data into the third register while the third data is in the fourth register (¶[0048-0049] – the read command is then initiated and completed by reading the contents of the memory cells addressed by the read address into the internal data register 311A); 
provide the fourth data to the host (Fig 5, Provide Read Data to External Data Register 539; ¶[0049] – data associated with the read may be read on the communication bus 203; ¶[0023]); and 
responsive to determining that the read request is complete, generate a command to move the third data from the fourth register back to the third register (Fig 5, Provide Read Data to External Data Register 539 {analogous to ‘read request is complete’} => Move Backed-Up Data to Internal Data Register 540 {analogous to ‘move first data from the second register back to the first register’}; ¶[0049-0050]).
BENNETT may not explicitly disclose a controller configured to generate commands to implement a distributed virtual cache.
However, MIZUNO discloses a controller configured to generate commands to implement a distributed virtual cache (Fig 1, Path Controller 3 {‘a controller’} is coupled to memory devices 11a, 11b, …, 11n comprising controllers 0, 1, …, n with respective data caches 111a, 111b, …, 111n; ¶[0008] – a disk array system may include a distributed cache environment where each controller has an independent and dedicated cache; ¶[0029-0031] – path controller has path change means for changing an access path provided access paths 5c, 5d, and 5e to respective memory devices 11a, 11b, …, 11n).
BENNETT and MIZUNO are analogous art because they are from the same field of endeavor of cache storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BENNETT and MIZUNO before him or her, to modify the flash device of BENNETT to include multiple instances of the device coupled to a single controller as taught by MIZUNO.  A motivation for doing so would have been to avoid access concentration and improve cost performance and scalability (¶[0008]).  Therefore, it would have been obvious to combine BENNETT and MIZUNO to obtain the invention as specified in the instant claims.

EXAMINER’S NOTE: Paragraph [0046] of applicant’s specification describes the claimed invention using the term ‘translate’.  In paragraph [0046], a controller receives a host request to access data, and after determining whether or not data resides in a cache register, the controller initiates a ‘New Swap Cmd’ prior to processing the request to access data.  While the traditional definition of ‘translate’ is to “convert something or be converted into”, applicant appears to redefine the term to include the addition and performance of an additional instruction by the controller prior to fulfilling the host request.

With respect to Claim 11, BENNETT discloses a method of operating a memory apparatus, the method comprising: 
loading, to a first register (Fig 3, internal data register 311; ¶[0031]) of a non-volatile memory device (Fig 2, flash memory module 200), first data to be programmed to a first array (¶[0047] – an in-process command, which may include a program operation, may be using internal register 311; Abstract – a set of internal registers may be used for performing a current command including a program command) of non-volatile memory cells (Fig 2, flash memory logical units 201 and 202 comprise memory cell cells 212, 222; ¶[0026] – “control circuit 211 response to commands to read, erase, or program memory cells of memory array 212”); 
receiving a read request to read second data from the first array (Fig 5, Receive Command 501 => Command Type? 502 => Read; ¶[0047]), wherein the read request is received from a host while the first data comprises less than a full page of data (¶[0047] – the read command may be received before or after an in-process programming command performs the verify phase; since programming data includes some amount of data, the data would ‘comprise{s} less than a full page of data’ since the limitation does not further limit the quantity of data to any particular size e.g. first data may be a full page of data while comprising less than a full page of data since ‘comprising’ is an inclusive term and does not exclude additional elements – MPEP 2111.03(I)), while the first data is in the first register (¶[0047] – the in-process command may be in the internal register 311), and before the first data is programmed to the first array (¶[0048] – the in-process command may be interrupted at any time while the command is being processed);
translating the received read request into a command to move the first data from the first register to a second register (Fig 5, Interrupt In-Process Command? 532 => Pause In-Process Command 535 => Backup In-Process Data to Backup Data Register 536 are performed in response to a received Read command; ¶[0048] – data and address information for the in-process command are backed up to the supplemental data register; the decision to interrupt the in-process command and subsequently move the in-process data to the supplemental register is analogous to applicant’s ‘translate’ command provided how the applicant defines the term; see EXAMINER’S NOTE above);
executing the command to move the first data from the first register to the second register prior to reading the second data from the first array (Fig 5, Backup In-Process Data to Backup Data Register 536 => Provide Read Address to Internal Address Register 534 => Initiate Read 538; ¶[0048]);
loading the second data into the first register while the first data is in the second register (¶[0048-0049] – the read command is then initiated and completed by reading the contents of the memory cells addressed by the read address into the internal data register 311A); 
providing the second data to the host (Fig 5, Provide Read Data to External Data Register 539; ¶[0049] – data associated with the read may be read on the communication bus 203; ¶[0023]); and
responsive to determining that the read request is complete, generating a command to move the first data from the second register back to the first register (Fig 5, Provide Read Data to External Data Register 539 {analogous to ‘read request is complete’} => Move Backed-Up Data to Internal Data Register 540 {analogous to ‘move first data from the second register back to the first register’}; ¶[0049-0050]);
loading, to a third register (Fig 3, internal data register 311; ¶[0031]), third data to be programmed to a second array (¶[0047] – an in-process command, which may include a program operation, may be using internal register 311; Abstract – a set of internal registers may be used for performing a current command including a program command) of non-volatile memory cells (Fig 2, flash memory logical units 201 and 202 comprise memory cell cells 212, 222; ¶[0026] – “control circuit 211 response to commands to read, erase, or program memory cells of memory array 212”); 
receiving a read request to read fourth data from the second array (Fig 5, Receive Command 501 => Command Type? 502 => Read; ¶[0047]), wherein the read request is received from the host while the third data comprises less than a full page of data (¶[0047] – the read command may be received before or after an in-process programming command performs the verify phase; since programming data includes some amount of data, the data would ‘comprise{s} less than a full page of data’ since the limitation does not further limit the quantity of data to any particular size e.g. first data may be a full page of data while comprising less than a full page of data since ‘comprising’ is an inclusive term and does not exclude additional elements – MPEP 2111.03(I)), while the third data is in the third register (¶[0047] – the in-process command may be in the internal register 311), and before the third data is programmed to the second array (¶[0048] – the in-process command may be interrupted at any time while the command is being processed);
generating a command to move the third data from the third register to a fourth register (Fig 5, Interrupt In-Process Command? 532 => Pause In-Process Command 535 => Backup In-Process Data to Backup Data Register 536 are performed in response to a received Read command; ¶[0048] – data and address information for the in-process command are backed up to the supplemental data register; the decision to interrupt the in-process command and subsequently move the in-process data to the supplemental register is analogous to applicant’s ‘translate’ command provided how the applicant defines the term; see EXAMINER’S NOTE above) prior to reading the fourth data from the second array (Fig 5, Backup In-Process Data to Backup Data Register 536 => Provide Read Address to Internal Address Register 534 => Initiate Read 538; ¶[0048]);
loading the fourth data into the third register while the third data is in the fourth register (¶[0048-0049] – the read command is then initiated and completed by reading the contents of the memory cells addressed by the read address into the internal data register 311A); 
providing the fourth data to the host (Fig 5, Provide Read Data to External Data Register 539; ¶[0049] – data associated with the read may be read on the communication bus 203; ¶[0023]); and
responsive to determining that the read request is complete, generating a command to move the third data from the fourth register back to the third register (Fig 5, Provide Read Data to External Data Register 539 {analogous to ‘read request is complete’} => Move Backed-Up Data to Internal Data Register 540 {analogous to ‘move first data from the second register back to the first register’}; ¶[0049-0050]).
BENNETT may not explicitly disclose a second non-volatile memory device.
However, MIZUNO discloses a controller configured to generate commands to implement a distributed virtual cache (Fig 1, Path Controller 3 {‘a controller’} is coupled to memory devices 11a, 11b, …, 11n comprising controllers 0, 1, …, n with respective data caches 111a, 111b, …, 111n; ¶[0008] – a disk array system may include a distributed cache environment where each controller has an independent and dedicated cache; ¶[0029-0031] – path controller has path change means for changing an access path provided access paths 5c, 5d, and 5e to respective memory devices 11a, 11b, …, 11n).
BENNETT and MIZUNO are analogous art because they are from the same field of endeavor of cache storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BENNETT and MIZUNO before him or her, to modify the flash device of BENNETT to include multiple instances of the device coupled to a single controller as taught by MIZUNO.  A motivation for doing so would have been to avoid access concentration and improve cost performance and scalability (¶[0008]).  Therefore, it would have been obvious to combine BENNETT and MIZUNO to obtain the invention as specified in the instant claims.

With respect to Claim 3, the combination of BENNETT and MIZUNO disclose the apparatus of Claim 2.
BENNETT further discloses wherein the controller is further configured to initiate loading of the first data into the first register in accordance with an access command for the first data (¶[0047] – an in-process command, which may include a program operation, may be using internal register 311; Abstract – a set of internal registers may be used for performing a current command including a program command), wherein the read request is subsequently received after a portion of the first data has been loaded into the first register and prior to all of the first data being loaded into the first register (¶[0047] – the read command may be received before or after an in-process programming command performs the verify phase).

With respect to Claim 4, the combination of BENNETT and MIZUNO disclose the apparatus of Claim 2.
BENNETT further discloses wherein the controller is further configured to generate a swap command to swap a content of the first register with a content of the second register (Fig 5, Steps 535 => 542).

With respect to Claim 7, the combination of BENNETT and MIZUNO disclose the apparatus of Claim 2.
BENNETT further discloses wherein the controller is further configured to, prior to loading the second data into the first register, read the second data from the first array into the third register of the first non-volatile memory device; wherein loading the second data into the first register includes moving the second data from the third register to the first register (Fig 5, Provide Read Data to External Data Register 539  => Move Backed-Up Data to Internal Data Register 540; ¶[0049-0050]).

With respect to Claim 10, the combination of BENNETT and MIZUNO disclose the apparatus of Claim 2.
BENNETT further discloses wherein the non-volatile memory device is a NAND flash memory device (Fig 2, NAND flash memory module 200) coupled to the controller via a NAND flash interface protocol (¶[0002] – the flash memory may be communicated with using the ONFI standard protocol), wherein the first register is a cache register, and wherein the NAND flash memory device comprises a data register in addition to the cache register and the second register (¶[0031] – control circuit 300 may comprise registers 311 {‘first or cache register’}, 312 {‘data register’}, and 313 {‘second register’}).


Claims 5, 12-16 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over BENNETT in view of MIZUNO and DIGGS et al (US PGPub 2008/0147962).

With respect to Claim 13, BENNETT discloses an apparatus comprising: 
a controller (Fig 3, Control Circuit 300); and 
a first non-volatile memory device (Fig 2, flash memory module 200), wherein the non-volatile memory device includes: 
a first array of non-volatile memory cells configured to store data (Fig 2, flash memory logical units 201 and 202 comprise memory cell cells 212, 222; ¶[0026] – “control circuit 211 response to commands to read, erase, or program memory cells of memory array 212”); 
a first register comprising volatile memory (Fig 3, internal data register 311; ¶[0031]); and 
a second register comprising volatile memory (Fig 3, supplemental data register 313; ¶[0031]); 
a second non-volatile memory device (Fig 2, flash memory module 200) comprising: 
a second array of non-volatile memory cells configured to store data (Fig 2, flash memory logical units 201 and 202 comprise memory cell cells 212, 222; ¶[0026] – “control circuit 211 response to commands to read, erase, or program memory cells of memory array 212”); 
a third register comprising volatile memory (Fig 3, internal data register 311; ¶[0031]); and 
a fourth register comprising volatile memory (Fig 3, supplemental data register 313; ¶[0031]); 
wherein the first non-volatile memory device is configured to: 
load, to the first register, first data to be programmed to the array (¶[0047] – an in-process command, which may include a program operation, may be using internal register 311; Abstract – a set of internal registers may be used for performing a current command including a program command); 
receive a read request to read second data from the array (Fig 5, Receive Command 501 => Command Type? 502 => Read; ¶[0047]), wherein the read request is received from a host while the first data comprises less than a full page of data (¶[0047] – the read command may be received before or after an in-process programming command performs the verify phase; since programming data includes some amount of data, the data would ‘comprise{s} less than a full page of data’ since the limitation does not further limit the quantity of data to any particular size e.g. first data may be a full page of data while comprising less than a full page of data since ‘comprising’ is an inclusive term and does not exclude additional elements – MPEP 2111.03(I)), while the first data is in the first register (¶[0047] – the in-process command may be in the internal register 311), and before the first data is programmed to the array (¶[0048] – the in-process command may be interrupted at any time while the command is being processed);
translate the received read request into a command to move the first data from the first register to the second register (Fig 5, Interrupt In-Process Command? 532 => Pause In-Process Command 535 => Backup In-Process Data to Backup Data Register 536 are performed in response to a received Read command; ¶[0048] – data and address information for the in-process command are backed up to the supplemental data register; the decision to interrupt the in-process command and subsequently move the in-process data to the supplemental register is analogous to applicant’s ‘translate’ command provided how the applicant defines the term; see EXAMINER’S NOTE above);
execute the command to move the first data from the first register to the second register prior to reading the second data from the array (Fig 5, Backup In-Process Data to Backup Data Register 536 => Provide Read Address to Internal Address Register 534 => Initiate Read 538; ¶[0048]);
transfer second data between the first register and the array while the second register holds the first data (¶[0048-0049] – the read command is then initiated and completed by reading the contents of the memory cells addressed by the read address into the internal data register 311A); 
return the first data back to the first register from the second register (Fig 5, Provide Read Data to External Data Register 539 {analogous to ‘read request is complete’} => Move Backed-Up Data to Internal Data Register 540 {analogous to ‘move first data from the second register back to the first register’}; ¶[0049-0050]); and 
program the first data to the array after the second data has been transferred between the first register and the array (¶[0049] – the interrupted operation may be resumed);
wherein the second non-volatile memory device is configured to: 
load, to the third register, third data to be programmed to the second array (¶[0047] – an in-process command, which may include a program operation, may be using internal register 311; Abstract – a set of internal registers may be used for performing a current command including a program command); 
receive a read request to read fourth data from the second array (Fig 5, Receive Command 501 => Command Type? 502 => Read; ¶[0047]), wherein the read request is received from a host while the third data comprises less than a full page of data (¶[0047] – the read command may be received before or after an in-process programming command performs the verify phase; since programming data includes some amount of data, the data would ‘comprise{s} less than a full page of data’ since the limitation does not further limit the quantity of data to any particular size e.g. first data may be a full page of data while comprising less than a full page of data since ‘comprising’ is an inclusive term and does not exclude additional elements – MPEP 2111.03(I)), while the third data is in the third register (¶[0047] – the in-process command may be in the internal register 311), and before the third data is programmed to the second array (¶[0048] – the in-process command may be interrupted at any time while the command is being processed);
generate a command to move the third data from the third register to the fourth register (Fig 5, Interrupt In-Process Command? 532 => Pause In-Process Command 535 => Backup In-Process Data to Backup Data Register 536 are performed in response to a received Read command; ¶[0048] – data and address information for the in-process command are backed up to the supplemental data register; the decision to interrupt the in-process command and subsequently move the in-process data to the supplemental register is analogous to applicant’s ‘translate’ command provided how the applicant defines the term; see EXAMINER’S NOTE above) prior to reading the fourth data from the second array (Fig 5, Backup In-Process Data to Backup Data Register 536 => Provide Read Address to Internal Address Register 534 => Initiate Read 538; ¶[0048]);
load the fourth data into the third register while the third data is in the fourth register (¶[0048-0049] – the read command is then initiated and completed by reading the contents of the memory cells addressed by the read address into the internal data register 311A);
provide the fourth data to the host (Fig 5, Provide Read Data to External Data Register 539; ¶[0049] – data associated with the read may be read on the communication bus 203; ¶[0023]); and
responsive to determining that read request is complete, generate a command to move the third data from the fourth register back to the third register (Fig 5, Provide Read Data to External Data Register 539 {analogous to ‘read request is complete’} => Move Backed-Up Data to Internal Data Register 540 {analogous to ‘move first data from the second register back to the first register’}; ¶[0049-0050]).
BENNETT may not explicitly disclose a controller configured to generate commands to implement a distributed virtual cache.
However, MIZUNO discloses a controller configured to generate commands to implement a distributed virtual cache (Fig 1, Path Controller 3 {‘a controller’} is coupled to memory devices 11a, 11b, …, 11n comprising controllers 0, 1, …, n with respective data caches 111a, 111b, …, 111n; ¶[0008] – a disk array system may include a distributed cache environment where each controller has an independent and dedicated cache; ¶[0029-0031] – path controller has path change means for changing an access path provided access paths 5c, 5d, and 5e to respective memory devices 11a, 11b, …, 11n).
BENNETT and MIZUNO are analogous art because they are from the same field of endeavor of cache storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BENNETT and MIZUNO before him or her, to modify the flash device of BENNETT to include multiple instances of the device coupled to a single controller as taught by MIZUNO.  A motivation for doing so would have been to avoid access concentration and improve cost performance and scalability (¶[0008]).  Therefore, it would have been obvious to combine BENNETT and MIZUNO to obtain the invention as specified in the instant claims.
BENNETT and MIZUNO may not explicitly disclose enter a distributed virtual cache mode according to a trim setting.
However, DIGGS discloses enter a distributed virtual cache mode according to a trim setting (Section [0009]).
BENNETT, MIZUNO, and DIGGS are analogous art because they are from the same field of endeavor of storage systems. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BENNETT, MIZUNO, and DIGGS before him or her, to modify the system of the combination of BENNETT and MIZUNO to include mode selection as taught by DIGGS.  A motivation for doing so would have been to support processes optimized for multiple memory arrays (Section [0026] – e.g. mirroring).  Therefore, it would have been obvious to combine BENNETT, MIZUNO, and DIGGS to obtain the invention as specified in the instant claims.

With respect to Claim 5, the combination of BENNETT and MIZUNO disclose the apparatus of Claim 4.
BENNETT further discloses wherein the first non-volatile device comprises multiple planes each having at least two registers corresponding thereto (Fig 2, flash memory logical units 201 and 202 comprise memory cell cells 212, 222; ¶[0026] – “control circuit 211 response to commands to read, erase, or program memory cells of memory array 212”).
BENNETT and MIZUNO may not explicitly disclose wherein the swap command operates on multiple planes simultaneously.
However, DIGGS discloses wherein the swap command operates on multiple planes simultaneously (¶[0019] – controllers may access their respective non-volatile memory arrays in parallel).
BENNETT, MIZUNO, and DIGGS are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BENNETT, MIZUNO, and DIGGS before him or her, to modify the system of the combination of BENNETT and MIZUNO to include parallelism as taught by DIGGS.  A motivation for doing so would have been to improve the speed of accessing the memory arrays.  Therefore, it would have been obvious to combine BENNETT, MIZUNO, and DIGGS to obtain the invention as specified in the instant claims.

With respect to Claim 12, the combination of BENNETT and MIZUNO disclose the method of claim 11.  
BENNETT and MIZUNO may not explicitly disclose selectively enabling a particular mode prior to loading the first data to be programmed to the array of non-volatile memory cells to the first register of the non-volatile memory device.
However, DIGGS discloses selectively enabling a particular mode prior to loading the first data to be programmed to the array of non-volatile memory cells to the first register of the non-volatile memory device (Section [0009]).
BENNETT, MIZUNO, and DIGGS are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BENNETT, MIZUNO, and DIGGS before him or her, to modify the system of the combination of BENNETT and MIZUNO to include mode selection as taught by DIGGS.  A motivation for doing so would have been to support processes optimized for multiple memory arrays (Section [0026] – e.g. mirroring).  Therefore, it would have been obvious to combine BENNETT, MIZUNO, and DIGGS to obtain the invention as specified in the instant claims.

With respect to Claim 14, the combination of BENNETT, MIZUNO, and DIGGS disclose the apparatus of Claim 13.  
BENNETT further disclose wherein the first non-volatile memory device is configured to transfer the second data between the first register and the first array at least partly by loading the second data from the array to the first register (Fig 5, Backup In-Process Data to Backup Data Register 536 => Provide Read Address to Internal Address Register 534 => Initiate Read 538; ¶[0048]).

With respect to Claim 15, the combination of BENNETT, MIZUNO, and DIGGS disclose the apparatus of Claim 14.  
BENNETT further discloses wherein the first non-volatile memory device is configured to provide the second data to an output while the second register holds the first data (Fig 5, Provide Read Data to External Data Register 539; ¶[0049] – data associated with the read may be read on the communication bus 203; ¶[0023]).

With respect to Claim 16, the combination of BENNETT, MIZUNO, and DIGGS disclose the apparatus of Claim 13.  
BENNETT further discloses wherein the first non-volatile memory device is configured to transfer the second data between the first register and the first array at least partly by loading the second data to the first register and subsequently providing the second data to the array for programming to the first array (¶[0048-0049] – the read command is then initiated and completed by reading the contents of the memory cells addressed by the read address into the internal data register 311A).

With respect to Claim 19, the combination of BENNETT, MIZUNO, and DIGGS disclose the apparatus of Claim 13.  
DIGGS further discloses wherein the apparatus comprises an embedded multimedia card, the embedded multimedia card comprising the first non-volatile memory device and the second non-volatile memory device (Abstract, memory cards).

With respect to Claim 20, the combination of BENNETT, MIZUNO, and DIGGS disclose the apparatus of claim 13.  
BENNETT further discloses wherein the second data comprises less than a full page of data (Fig 5, Provide Read Data to External Data Register 539; ¶[0049] – data associated with the read may be read on the communication bus 203; ¶[0023]; ¶[0036] – data read in a single command may be the size of a page).

With respect to Claim 21, the combination of BENNETT, MIZUNO, and DIGGS disclose the apparatus of claim 13.  
BENNETT further discloses wherein the second data comprises a full page of data (Fig 5, Provide Read Data to External Data Register 539; ¶[0049] – data associated with the read may be read on the communication bus 203; ¶[0023]; ¶[0036] – data read in a single command may be the size of a page).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over BENNETT in view of MIZUNO and PARKS et al (US Patent 6,571,354).

With respect to Claim 6, the combination of BENNETT and MIZUNO disclose the apparatus of Claim 2.
BENNETT further discloses wherein the controller is further configured to: load, to the first register, third data to be programmed to the array; prior to programming the third data to the first array, receive from the host, a request;  responsive to determining that the third data loaded to the first register comprises less than a page of data; generate a command to move the third data form the first register to the second register prior to writing the fourth data to the first array; load the fourth data into the first register while the third data is in the second register; and responsive to determining that program request is complete, generate a command to move the third data from the second register back to the first register (¶[0025] – a NAND flash memory chip may comprise multiple NAND flash memory modules; the actions performed by the third data and fourth data analogous to the actions performed on the first data and second data of the parent claim).
BENNETT and MIZUNO may not explicitly disclose wherein the request is a program request to write fourth data to the first array and write the fourth data to the first array.
However, PARKS discloses wherein the request is a program request to write fourth data to the first array and write the fourth data to the first array (Col 18, Lines 45-60 – write requests may be allowed to continue while a buffer block is actively processing a hot copy process).
BENNETT, MIZUNO, and PARKS are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BENNETT, MIZUNO, and PARKS before him or her, to modify the system of interrupting program or erase commands to process read commands of the combination of BENNETT and MIZUNO to include interrupting program commands to process other program commands as taught by PARKS.  A motivation for doing so would have been to support higher priority commands if they are issued by a client processor (Col 18, Lines 53-54).  Therefore, it would have been obvious to combine BENNETT, MIZUNO, and PARKS to obtain the invention as specified in the instant claims.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over BENNETT in view of MIZUNO and CONLEY et al (US PGPub 2006/0136656).

With respect to Claim 8, the combination of BENNETT and MIZUNO disclose the apparatus of Claim 2.
BENNETT and MIZUNO may not explicitly disclose wherein the controller is configured to store tracking information to determine whether the first register stores less than a full page of data.
However, CONLEY discloses wherein the controller is configured to store tracking information to determine whether the first register stores less than a full page of data (¶[0065] – the controller may keep track of where particular data is located in physical memory by a table or tables that record logical to physical address mapping).
BENNETT, MIZUNO, and CONLEY are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BENNETT, MIZUNO, and CONLEY before him or her, to modify the controller of the combination of BENNETT and MIZUNO to include tables as taught by CONLEY.  A motivation for doing so would have been to enable logical addressing of memory allowing data to be written to any location in memory (Abstract; [0065]).  Therefore, it would have been obvious to combine BENNETT, MIZUNO, and CONLEY to obtain the invention as specified in the instant claims.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over BENNETT in view of MIZUNO, DIGGS, and TSUJI (US PGPub 2008/0046639).

With respect to Claim 17, the combination of BENNETT, MIZUNO, and DIGGS disclose the apparatus of Claim 13.  
BENNETT further discloses wherein the first non-volatile memory is configured to program a full page of data to the first array that includes the first data (Col 5, Lines 11-13, Lines 18-20 – Operation B loads data from the second buffer to the flash memory block).
BENNETT, MIZUNO, and DIGGS may not explicitly disclose wherein the first data is less than a full page of data.
However, TSUJI discloses wherein the first data is less than a full page of data (Section [0069-0071] – data D2 and D3 are data whose data size is less than a page size.  Data is then transferred from the data buffer 31 to the data cache 33 and further to the buffer 26).
BENNETT, MIZUNO, DIGGS, and TSUJI are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BENNETT, MIZUNO, DIGGS, and TSUJI before him or her, to modify the register of the combination of BENNETT, MIZUNO, and DIGGS to include the buffer memory divided into segments as taught by TSUJI.  A motivation for doing so would have been to aggregate multiple segments into a page allowing the page to be written to secondary storage in one transaction (Section [0070]).  Therefore, it would have been obvious to combine BENNETT, MIZUNO, DIGGS, and TSUJI to obtain the invention as specified in the instant claims.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over BENNETT in view of MIZUNO, DIGGS, and LEE et al (US PGPub 2010/0174853).

With respect to Claim 18, the combination of BENNETT, MIZUNO, and DIGGS disclose the apparatus of Claim 13.
BENNETT, MIZUNO, and DIGGS may not appear to explicitly disclose wherein the first non-volatile memory is configured to load the first data into the first register at least partly by incrementally loading data into the first register one segment at a time, wherein a page of data comprises a plurality of segments.
However, LEE discloses wherein the first non-volatile memory is configured to load the first data into the first register at least partly by incrementally loading data into the first register one segment at a time, wherein a page of data comprises a plurality of segments (Section [0038]).
BENNETT, MIZUNO, DIGGS, and LEE are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of BENNETT, MIZUNO, DIGGS, and LEE before him or her, to modify the buffer memory of the combination of BENNETT, MIZUNO, and DIGGS to include the buffer memory divided into segments as taught by LEE.  A motivation for doing so would have been to support random writes in a manner that reduces operating overhead (Section [0020], [0028]).  Therefore, it would have been obvious to combine BENNETT, MIZUNO, DIGGS, and LEE to obtain the invention as specified in the instant claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137